DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/10/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claims 2, 18-20 are cancelled. Claim 21 is newly added. Claims 1, 3-17, and 21 are pending. 

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Applicant argues the 112b rejection on Pg 8, “specifically that the claims have been amended to provide clarity and consistency with the specification”. The Examiner respectfully disagrees. The amended claims have not provided further clarity as to how the screw press of Fig. 1-3 and the belt filtration assembly of Fig. 9-10 are both providing diverter plates. The Examiner maintains that there is no clear linkage between the two separate filtration assemblies and how they are functioning with the plurality diverter barriers/plates. Furthermore, the first embodiment of claim 1 contains a singular diverter plate. There is no indication of a plurality of diverter plates in the first embodiment. 

Applicant’s arguments, see Arguments/Remarks, filed 3/10/2022, with respect to 112(b) rejection regarding “how or where the effluent collector is collecting the effluent” have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks Pg8-11, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1-8 under 102(a)(1), Pg9-11 of claims 10 and 12-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the diverter barrier includes a series of movable tray portions”. Applicant’s specification Pr27 indicates that Fig. 1-3 shows the receptacle 105 includes a diverter barrier 106, e.g. a diverter plate 106; however, Fig. 1-3 only indicates a singular diverter plate. Fig. 9-10 and Pr38 of the disclosure indicates there are a plurality of diverter barriers (e.g. plates). Furthermore, Pr. 12-14 of the specification indicates that Fig. 1-3 are directed towards Fig. 1, while Fig. 9-10 are directed towards Fig. 9 via a separate embodiment of the filtration system with a plurality of the diverter plates. Additionally, Fig. 1-3 are shown to utilize a screw press, while Fig. 9-10 are indicating a belt filtration assembly. It is unclear how the claimed apparatus via the screw press can contain a plurality of diverter plates. For the purposes of examination, the Examiner assumes that the screw press and belt filtration systems are considered equivalent, as they appear to be utilized in the same manner of Applicant’s disclosure to provide a filtration.
Claim 11 recites “effluent collector includes a plurality of diverter barriers”
Claim 1 recites “effluent collector for collecting effluent” in the preamble. However, the body of the claim fails to indicate how or where the effluent collector is collecting the effluent. The Examiner notes that there is a filtrate opening, however, it is still unclear as to what is considered the effluent and what is performing the claimed function of collecting the effluent.
Dependent claims are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US4,266,473; hereinafter “Hunt”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 3-8; Hunt discloses an effluent collector for collecting effluent downstream from a filtration assembly (See Hunt Fig. 1; C6L27-38, C7L5-26; screw press pushes the solid material in the direction of arrow C. There is a collector 53 and pan 54.), the effluent collector comprising: 
a receptacle configured and adapted to be positioned below a filtration assembly (See Hunt Fig. 1; the collector 53 and cage 40 is located below the screw press 20)
a filtrate receiving portion having a filtrate opening and a filtrate portion outlet, wherein the filtrate portion outlet is formed in the receptacle (See Hunt Fig. 1; C7L5-26, C7L50; The top of the pan 54 must have an opening to receive the liquid, as shown by solid arrow B. The outlet is also operatively connected to cage 40 and collector 53.); 
a pressate receiving portion having a pressate opening and a pressate outlet downstream from the pressate opening (See Hunt Fig. 1; C7L5-26; collector 53 has an opening at the top to receive the remainder of the solid material), wherein the pressate outlet is formed in the receptacle (See Hunt Fig. 1; collector 53 that receives the solids has an outlet (at the bottom) that is downstream from where the solids enter (at the top)); and
a diverter barrier adjustably positioned above the pressate receiving portion (See Hunt Fig. 1/6; C7L20-23, C9L54-C10L6; circular door 16 would be located above the collector 53, as it sits at the rear bulk head 14), wherein the diverter barrier is configured to adjustably direct at least a portion of a flow path toward or away from the pressate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6; circular door 16 is slidably engaged with drive shaft 26, allowing it to move along the shaft 26. C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. Thus, the doors are adjustably changing the flow path of some of the material leaving the screw press).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The effluent collector as recited in claim 1, wherein the diverter barrier is movable with respect to the pressate opening (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the circular door 16 slidably engages with the drive shaft 26 that alters the opening of the material leaving the screw press that falls into collector 53).
Claim 4: The effluent collector as recited in claim 1, wherein the diverter barrier is adjustably positioned above the filtrate opening (See Hunt Fig. 1/6; C7L20-23, C9L54-C10L6; circular door 16 would be located above the collector 53, as it sits at the rear bulk head 14) to adjustably direct at least a portion of a flow path toward or away from the filtrate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. Thus, the doors are adjustably changing the flow path of some of the material leaving the screw press).
Claim 5: The effluent collector as recited in claim 1, wherein the pressate opening is positioned above the filtrate opening (See Hunt Fig. 1; opening of collector 53, where the solid material moves into, is located higher than the opening of pan 54, where the liquid filtrate moves into).
Claim 6: The effluent collector as recited in claim 1, wherein the diverter barrier is operatively connected to the receptacle and positioned in a flow path between an inlet of the receptacle and the pressate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. C7L48-52; the door is further between the collector 53 and the inlet of hopper 50 that feeds into the interior of the screw press.).
Claim 7: The effluent collector as recited in claim 1, wherein the pressate receiving portion is positioned above the filtrate receiving portion (See Hunt Fig. 1; opening of collector 53, where the solid material moves into, is located higher than the opening of pan 54, where the liquid filtrate moves into. The openings of the collector and pan is also where they receive the liquid or material, accordingly.).
Claim 8: The effluent collector as recited in claim 1, wherein the diverter barrier is a plate connected to the receptacle by at least one of a hinge or a track (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; door 16 slidably engages with the drive shaft 26 that alters the opening of the material leaving the screw press that falls into collector 53, i.e. it follows the track of the drive shaft to adjust the opening that feeds into collector 53).

Claim(s) 10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US4,266,473; hereinafter “Hunt”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 10; Hunt discloses a filtration system comprising:
a filtration assembly having an effluent inlet (See Hunt Fig. 8; C11L34-C12L12; there are a plurality of stages 100/102/104 that all utilizes the predrainer disclosed in Fig. 1. The fluid entering the first stage via arrow A), a solids outlet downstream from the effluent inlet and an effluent outlet, separate from the solids outlet, downstream from the effluent inlet (See Hunt Fig. 8; C11L34-C12L12; first wave of the pulp enters conveyor 120, while the solids remaining in separator 116 flows through a separate conveyor 117 back into the first stage 100.); and
an effluent collector downstream from the effluent outlet configured and adapted to receive effluent from the effluent outlet (See Hunt Fig. 8; C11L34-C12L12; 2nd stage that uses the predrainer disclosed in Fig. 1 is downstream of the conveyor 120 that moves the pulp into the hopper 103. Fig. 1; the collector pan 54 that collects the liquid leaving screw 20 is located downstream from where the liquid leaves the screw 20), the effluent collector comprising:
a filtrate receiving portion downstream from the effluent outlet having a filtrate opening configured and adapted to receive effluent from the effluent outlet (See Hunt Fig. 8; the 2nd stage predrainer 102 that utilizes the same predrainer disclosed in Fig. 1. Fig. 1; C7L5-26, C7L50; The top of the pan 54 must have an opening to receive the liquid, as shown by solid arrow B. The outlet is also operatively connected to cage 40 and collector 53.); 
a pressate receiving portion downstream from the effluent outlet having a pressate opening configured and adapted to receive effluent from the effluent outlet (See Hunt Fig. 8; the 2nd stage predrainer 102 that utilizes the same predrainer disclosed in Fig. 1. See Hunt Fig. 1; C7L5-26; collector 53 has an opening at the top to receive the remainder of the solid material. Hunt Fig. 1; collector 53 that receives the solids has an outlet (at the bottom) that is downstream from where the solids enter (at the top)); and
a diverter barrier adjustably positioned above the pressate receiving portion (See Hunt Fig. 8; the 2nd stage predrainer 102 that utilizes the same predrainer disclosed in Fig. 1. See Hunt Fig. 1/6; C7L20-23, C9L54-C10L6; circular door 16 would be located above the collector 53, as it sits at the rear bulk head 14), wherein the diverter barrier is configured to adjustably direct at least a portion of a flow path toward or away from the pressate receiving portion (See Hunt Fig. 8; the 2nd stage predrainer 102 that utilizes the same predrainer disclosed in Fig. 1. See Hunt Fig. 1/6/7; C9L54-C10L6; circular door 16 is slidably engaged with drive shaft 26, allowing it to move along the shaft 26. C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. Thus, the doors are adjustably changing the flow path of some of the material leaving the screw press).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The system as recited in claim 10, wherein the diverter barrier is movable with respect to the pressate opening (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the circular door 16 slidably engages with the drive shaft 26 that alters the opening of the material leaving the screw press that falls into collector 53).
Claim 13: The system as recited in claim 10, wherein the diverter barrier is adjustably positioned above the filtrate opening (See Hunt Fig. 1/6; C7L20-23, C9L54-C10L6; circular door 16 would be located above the collector 53, as it sits at the rear bulk head 14) to adjustably direct at least a portion of a flow path toward or away from the filtrate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. Thus, the doors are adjustably changing the flow path of some of the material leaving the screw press).
Claim 14: The system as recited in claim 10, wherein the pressate opening is positioned above the filtrate opening (See Hunt Fig. 1; opening of collector 53, where the solid material moves into, is located higher than the opening of pan 54, where the liquid filtrate moves into).
Claim 15: The system as recited in claim 10, wherein the pressate receiving portion is positioned more proximate to the solids outlet than to the effluent inlet (See Hunt Fig. 1; collector 53 has solids flowing from the screw into the collector. The solids must further exit downwards, and is closer to the solids inlet compared to the liquid collector 54 outlet).
Claim 16: The system as recited in claim 10, wherein the filtrate receiving portion is positioned more proximate to the effluent inlet than to the solids outlet (See Hunt Fig. 1; collector pan 54 allows liquid to flow into it via solid arrow B, and further can exit the collector pan. The outlet of pan 54 is closer to the liquid inlet, and it is to the solids outlet in collector 53).
Claim 17: The system as recited in claim 10, wherein the filtrate receiving portion and the pressate receiving portion are defined in a common receptacle (See Hunt Fig. 1; the collector 53 and pan 54 are located all within the same enclosure of cage 40), wherein the diverter barrier is operatively connected to the receptacle and positioned in a flow path between the effluent outlet and the pressate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6, C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. C7L48-52; the door is further between the collector 53 and the inlet of hopper 50 that feeds into the interior of the screw press.).

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US4,266,473; hereinafter “Hunt”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 21; Hunt discloses 
An effluent collector for collecting effluent downstream from a filtration assembly (See Hunt Fig. 1; C6L27-38, C7L5-26; screw press pushes the solid material in the direction of arrow C. There is a collector 53 and pan 54.), the effluent collector comprising: 
a filtrate receiving portion having a filtrate opening and a filtrate portion outlet, wherein the filtrate receiving portion is a catch basin (See Hunt Fig. 1; C7L5-26, C7L50; The top of the pan 54 must have an opening to receive the liquid, as shown by solid arrow B. The outlet is also operatively connected to cage 40 and collector 53. Cage 40 is a container that holds the solid liquid mixture); 
a pressate receiving portion, wherein the pressate receiving portion is a pressate catch basin having a pressate opening (See Hunt Fig. 1; C7L5-26; collector 53 has an opening at the top to receive the remainder of the solid material); and 
a diverter barrier adjustably positioned above the pressate catch basin (See Hunt Fig. 1/6; C7L20-23, C9L54-C10L6; circular door 16 would be located above the collector 53, as it sits at the rear bulk head 14), wherein the diverter barrier includes a series of movable diverter plates, wherein the diverter barrier is configured to adjustably direct at least a portion of a flow path toward or away from the pressate receiving portion (See Hunt Fig. 1/6/7; C9L54-C10L6; circular door 16 is slidably engaged with drive shaft 26, allowing it to move along the shaft 26. C10L32-34; the door 16 can open or close, which allows the material to exit, as indicated by flow arrow G. Thus, the doors are adjustably changing the flow path of some of the material leaving the screw press).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US4,266,473; hereinafter “Hunt”) in view of Torpey (US5,021,166).
Applicant’s claims are directed toward an apparatus.
Regarding claim 9; Hunt discloses the effluent collector as recited in claim 1 (See Hunt supra). Hunt however, does not disclose wherein the diverter barrier includes a series of movable diverter plates.
Torpey relates to the prior art by disclosing an apparatus that extracts liquid from a sludge mixture that contains a filtering belt and trays (See Torpey abstract). Torpey’s apparatus contains a filter belt that allows water or filtrate to drain freely into collection trays that are fitted under the wash bars, which allows liquid to be collected and disposed of separately (See Torpey Fig. 1; C5L17-20, C5L47-53, C2L30-33; filter belt 10 are in communication with trays 17/18/32/33 that collects the liquid). The utilization of additional trays allows the apparatus to ensure that the excess of material is conveyed as rapidly as possible to the final filtrate measurement point when it is operated in an overload condition (See Torpey C8L18-23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hunt’s filtering system with Torpey’s plurality of trays (i.e. plates) in order to allow any excess material to be rapidly conveyed to the final filtrate measurement point during overload conditions (See Torpey C8L18-23); and additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US4,266,473; hereinafter “Hunt”) in view of Torpey (US5,021,166).
Applicant’s claims are directed toward an apparatus.
Regarding claim 11; Hunt discloses the system as recited in claim 10 (See claim 10 supra). Hunt however, does not disclose wherein the effluent collector includes a plurality of diverter barriers, wherein each of the diverter barriers is proximate to a respective portion of the effluent outlet.
Torpey relates to the prior art by disclosing an apparatus that extracts liquid from a sludge mixture that contains a filtering belt and trays (See Torpey abstract). Torpey’s apparatus contains a filter belt that allows water or filtrate to drain freely into collection trays that are fitted under the wash bars, which allows liquid to be collected and disposed of separately (See Torpey Fig. 1; C5L17-20, C5L47-53, C2L30-33; filter belt 10 are in communication with trays 17/18/32/33 that collects the liquid). The trays collect fluid from the filtering belt, and are all further located near the outlet that the solids exit from (See Torpey Fig. 1-2; C5L33-39). The utilization of additional trays allows the apparatus to ensure that the excess of material is conveyed (See Torpey C8L18-23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hunt’s filtering system with Torpey’s plurality of trays in order to allow any excess material to be rapidly conveyed to the final filtrate measurement point during overload conditions (See Torpey C8L18-23); and additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FOR Yang CN211353759 – multiple trays utilized with a rotating rod
Zittel (5587073) – double drum waste with a water screen
Vette (2016/0075584; 2017/0259197) – dynamic dewatering system with a moveable door
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779